232 F.3d 656 (8th Cir. 2000)
James W. CHAMBERS, Petitionerv.Al LUEBBERS, Respondent
No. 00-3678
United States Court of Appeals, Eighth Circuit
Nov. 13, 2000

On application fox Permission to file a Successive Habeas Petition
BEFORE: RICHARDS S. ARNOLD, BEAM and MORRIS SHEPPARD ARNOLD, Circuit Judges.
JUDGMENT
The motion for appointment of counsel is granted, and Kent E. Gibson, Esq., and George M. Winger, Esq., are appointed as counsel for petitioner.

The motion for stay of execution is denied

1
The motion for leave to file a successive habeas petition is denied.  Mandate shall issue forthwith.